Filed pursuant to Rule 424(b)(3) Relating to Registration Statement No. 333-156423 PROSPECTUS SUPPLEMENT (To Prospectus dated December 23, 2008) $3,000,000,000 FLOATING RATE NOTES DUE 2012 Guaranteed under the FDIC’s Temporary Liquidity Guarantee Program Interest on the floating rate notes due 2012, which we refer to as the “notes,” will be payable quarterly on each February 10, May 10, August 10 and November 10, beginning on May 10, 2009. The notes will mature on February 10, We may not redeem the notes prior to the maturity date other than under the circumstances described in the next sentence. If we become obligated to pay additional amounts to non-U.S. investors due to changes in U.S. withholding tax requirements, we may redeem the notes before their maturity date at a price equal to 100% of the principal amount redeemed plus accrued interest to the redemption date. This debt is guaranteed under the Federal Deposit Insurance Corporation’s Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States.The details of the FDIC Guarantee are provided in the FDIC’s regulations, 12 C.F.R. Part 370, and at the FDIC’s website, www.fdic.gov/tlgp.The expiration date of the FDIC’s Guarantee is the earlier of the maturity date of the debt or June 30, 2012. This prospectus supplement and the accompanying prospectus have been prepared, and may be used by Morgan Stanley & Co. Incorporated and other affiliates of ours, in connection with offers and sales of the notes in market-making transactions at negotiated prices related to prevailing market prices at the time of sale or otherwise. Morgan Stanley & Co. Incorporated and such other affiliates of ours may act as principal or agent in such transactions. The Securities and Exchange Commission and state securities regulators have not approved or disapproved these securities, or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. April 8, 2009 TABLE OF CONTENTS Page Prospectus Supplement Summary of the Offering S-3 Description of Notes S-5 United States Federal Taxation S-11 ERISA S-11 Plan of Distribution S-13 Legal Matters S-13 Experts S-13 Prospectus Summary 1 Risk Factors 5 Where You Can Find More Information 7 Consolidated Ratios of Earnings to Fixed Charges and Earnings to Fixed Charges and Preferred Stock Dividends 9 Morgan Stanley 10 Use of Proceeds 11 Description of Debt Securities 11 Description of Units 37 Description of Warrants 42 Description of Purchase Contracts 45 Description of Capital Stock 46 Forms of Securities 56 Securities Offered on a Global Basis Through the Depositary 60 United States Federal Taxation 64 Plan of Distribution 68 Legal Matters 70 Experts 70 Benefit Plan Investor Considerations 71 You should rely only on the information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus dated December 23, 2008.We have not authorized anyone to provide you with information different from that contained or incorporated by reference in this prospectus supplement and the accompanying prospectus.Offers to sell are being made, and offers to buy are being sought, only with respect to the notes described in this prospectus supplement and the accompanying prospectus, and such offers to sell are being made, and such offers to buy are being sought, only in jurisdictions where offers and sales are permitted.In this prospectus supplement, the “Company,” “we,” “us,” and “our” refer to Morgan Stanley. The distribution of this prospectus supplement and the accompanying prospectus and the offering of the notes in certain jurisdictions may be restricted by law.Persons outside the United States who come into possession of this prospectus supplement and the accompanying prospectus must inform themselves about and observe any restrictions relating to the offering of the notes and the distribution of this prospectus supplement and the accompanying prospectus outside the United States. References herein to “$” and “dollars” are to United States dollars. S-2 SUMMARY OF THE OFFERING The following summary describes the notes that we are offering to you in general terms only.You should read the summary together with the more detailed information that is contained in the rest of this prospectus supplement and in the accompanying prospectus. Issuer Morgan Stanley Guarantor Federal Deposit Insurance Corporation (the “FDIC”) FDIC Temporary Liquidity Guarantee Program The notes will have the benefit of the FDIC’s Guarantee under the Temporary Liquidity Guarantee Program, which we refer to as the “Program.”See “Description of Notes – FDIC Guarantee under the Temporary Liquidity Guarantee Program” of this Prospectus Supplement for more information. Aggregate Principal Amount $3,000,000,000 Maturity Date February 10, 2012 Initial Floating Interest Rate Three month LIBOR plus 0.28% Floating Interest Rate Three month LIBOR plus 0.28% Interest Payment Dates Each February 10, May 10, August 10 and November 10, commencing on May 10, 2009 Payment of Additional Amounts We intend to pay principal and interest without deducting U.S. withholding taxes.If we are required to deduct U.S. withholding taxes from payment to non-U.S. investors, however, we will pay additional amounts on those payments, but only to the extent described below under “Description of Notes – Payment of Additional Amounts.”The staff of the FDIC has recently advised that in the FDIC’s view additional amounts would not have the benefit of the FDIC’s Guarantee under the Program. Tax Redemption We have the option to redeem the notes before they mature if we become obligated to pay additional amounts because of changes in U.S. withholding tax requirements as described below under “Description of Notes – Tax Redemption.” Form Fully-registered global notes in book-entry form Minimum Denominations $100,000 and integral multiples of $1,000 in excess thereof CUSIP Number 61757U AL4 ISIN US61757UAL44 S-3 Trustee for the Notes The Bank of New York Mellon Delivery and Clearance We have deposited the global notes representing the notes with The Depository Trust Company in New York.You may hold an interest in the global notes through The Depository Trust Company, Clearstream, Luxembourg or Euroclear Bank, as operator of the Euroclear System, directly as a participant of any such system or indirectly through organizations that are participants in such systems. How to Reach Us Our principal executive offices are located at 1585 Broadway, New York, New York 10036, telephone number (212) 761-4000. S-4 DESCRIPTION OF NOTES The following description of the particular terms of the floating rate notes due 2012, which we refer to as the “notes,” offered hereby supplements and, to the extent inconsistent, supersedes the description of the general terms and provisions of the debt securities set forth in the prospectus, to which description reference is hereby made.The notes are referred to in the prospectus as the “debt securities.”The following summary of the notes is qualified in its entirety by reference to the senior debt indenture referred to in the prospectus. General The notes will mature on February 10, 2012.The notes constitute a single series of securities under the senior debt indenture, constitute senior debt and rank on parity with all other senior indebtedness of Morgan Stanley and with all other unsecured and unsubordinated indebtedness of Morgan Stanley, subject to certain statutory exceptions in the event of liquidation upon insolvency.The notes are issued in fully-registered form only, in denominations of $100,000 and integral multiples of $1,000 in excess thereof.
